FIRST DISTRICT COURT OF APPEAL
                 STATE OF FLORIDA
                 _____________________________

                         No. 1D18-2437
                 _____________________________

TONY NAPOLI,

    Appellant,

    v.

BUREAU OF STATE EMPLOYEE'S
W/C CLAIMS/ THE DIVISION OF
RISK MANAGEMENT, and
DIVISION OF RISK MANAGEMENT,

    Appellees.
                 _____________________________


On appeal from an order of the Judge of Compensation Claims.
William R. Holley, Judge.

Date of Accident: December 2, 1992.

                       November 30, 2018


JAY, J.

     Claimant appeals an order of the Judge of Compensation
Claims (“JCC”) denying his motion to enforce a mediation
agreement that the Employer/Carrier (“E/C”) would provide “the
requested bed.” Instead of providing the brand of bed specified on
the prescription—which was not incorporated by reference in the
agreement—the E/C attempted to deliver a different brand. We
affirm the JCC’s finding that there was no meeting of the minds
and, therefore, no agreement to enforce.
     Claimant, as the party seeking to enforce the agreement, had
the burden to prove that both parties meant the same thing when
they formed their contract. Cheverie v. Geisser, 783 So. 2d 1115,
1119 (Fla. 4th DCA 2001) (“The burden is on the ‘party seeking
judgment on the basis of compromise and settlement’ to establish
assent by the opposing party.” (quoting Nehleber v. Anzalone, 345
So. 2d 822, 822 (Fla. 4th DCA 1977))). But Claimant was unable to
convince the JCC that the agreement was founded on a meeting of
the minds, because the JCC admitted and accepted parol evidence
that the E/C thought the phrase “the requested bed” meant any
bed satisfying the doctor’s requirements as set forth in that
doctor’s deposition—which took place before the mediation,
constituted an amendment to the physician’s written prescription,
and involved both parties’ counsel.

     Parol evidence is admissible to resolve a contract’s ambiguity
only where that ambiguity is latent. See generally Landis v. Mears,
329 So. 2d 323, 325-26 (Fla. 2d DCA 1976) (“Florida courts have
adhered to the distinction [between patent and latent ambiguities]
and ordinarily allow parol evidence where there is a latent
ambiguity and reject it where there is a patent ambiguity.”). “[T]he
fact that the parties ‘read the same document and came to
opposite, but equally reasonable conclusions, confirms the
document’s latent ambiguity.’” Quillen v. Quillen, 247 So. 3d 40,
48 (Fla. 1st DCA 2018) (quoting Toussaint v. Toussaint, 107 So. 3d
474, 479 (Fla. 1st DCA 2013)). Given the timeline of events, the
parties’ readings of the phrase “the requested bed” were equally
reasonable.

    Accordingly, the JCC did not err in admitting, or relying on,
parol evidence. That evidence supports the JCC’s ruling.

    AFFIRMED.

B.L. THOMAS, C.J., and BILBREY, J., concur.




                                 2
                _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


Kimberly A. Hill of Kimberly A. Hill, P.L., Fort Lauderdale, for
Appellant.

William H. Rogner of Hurley, Rogner, Miller, Cox & Waranch,
P.A., Winter Park, and Stephen M. Armstrong of Stephen M.
Armstrong, P.A., Jacksonville, for Appellees.




                               3